
QuickLinks -- Click here to rapidly navigate through this document


SIXTH AMENDMENT OF CREDIT AGREEMENT


    THIS SIXTH AMENDMENT OF CREDIT AGREEMENT (this "Amendment") is entered into,
effective as of November 1, 2001, between PROTECTION ONE ALARM MONITORING, INC.,
a Delaware corporation ("Borrower"), each of the Persons which is a signatory to
this Amendment (collectively, "Lenders"), and WESTAR INDUSTRIES, INC., as
Administrative Agent for the Lenders (in such capacity, together with its
successors in such capacity, "Administrative Agent").

R E C I T A L S

    A.  Borrower, Lenders and Administrative Agent entered into the Credit
Agreement dated as of December 21, 1998 (as renewed, extended, modified, and
amended from time to time, the "Credit Agreement"; capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement), providing for a revolving credit facility in the original
maximum principal amount of $500,000,000.

    B.  Pursuant to a letter agreement dated as of September 30, 1999, Borrower
reduced the Total Commitment to $250,000,000.

    C.  The Lenders and the Administrative Agent entered into that certain
Assignment and Acceptance dated December 17, 1999 wherein the Administrative
Agent and the Lenders assigned all of their rights and obligations under the
Credit Agreement to Westar Industries, Inc. (f/k/a Westar Capital, Inc.).

    D.  Borrower, Lender and Administrative Agent entered into a Second
Amendment of Credit Agreement effective as of February 29, 2000, a Third
Amendment of Credit Agreement effective as of January 2, 2001, a Fourth
Amendment of Credit Agreement effective as of March 2, 2001, and a Fifth
Amendment to Credit Agreement effective as of June 30, 2001, pursuant to which
certain provisions of the Credit Agreement were amended.

    E.  Borrower, Lender, and Administrative Agent desire to further modify
certain provisions contained in the Credit Agreement, subject to the terms and
conditions set forth herein.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Lender, and
Administrative Agent agree as follows:

    1.  Amendments to the Credit Agreement. Section 1.1  is hereby amended to
delete the definitions of "Applicable Margin" and "Termination Date" in their
entirety and replace such definitions with the following:

    Applicable Margin  means 2.75% for Base Rate Borrowings, 3.75% for
Eurodollar Borrowings and 0.50% for Commitment Fees.

    Termination Date  means the earlier of (a) January 3, 2003, and (b) the
effective date of any other termination or cancellation of Lenders' commitments
to lend under, and in accordance with, this Agreement.

    2.  Amendment of Credit Agreement and Other Loan Documents.  All references
in the Loan Documents to the Credit Agreement shall henceforth include
references to the Credit Agreement as modified and amended by this Amendment,
and as may, from time to time, be further modified, amended, restated, extended,
renewed, and/or increased.

    3.  Ratifications.  Borrower (a) ratifies and confirms all provisions of the
Loan Documents as amended by this Amendment, (b) ratifies and confirms that all
guaranties, assurances, and Liens, if any, granted, conveyed, or assigned to the
Credit Parties under the Loan Documents are not released, reduced, or otherwise
adversely affected by this Amendment and continue to guarantee, assure, and
secure full payment and performance of the present and future Obligation, and
(c) agrees to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional documents, and certificates as the
Credit Parties may reasonably request in order to create, perfect, preserve, and
protect those guaranties, assurances, and Liens.

    4.  Representations.  Borrower represents and warrants to the Credit Parties
that as of the date of this Amendment: (a) this Amendment has been duly
authorized, executed, and delivered by Borrower and each of the other Obligors
that are parties to this Amendment; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and

--------------------------------------------------------------------------------

performance by Borrower or any other Obligor of this Amendment; (c) the Loan
Documents, as amended by this Amendment, are valid and binding upon Borrower and
the other Obligors and are enforceable against Borrower and the other Obligors
in accordance with their respective terms, except as limited by Debtor Relief
Laws and general principles of equity; (d) the execution, delivery, and
performance by Borrower and the other Obligors of this Amendment do not require
the consent of any other Person and do not and will not constitute a violation
of any Governmental Requirement, order of any Governmental Authority, or
material agreements to which Borrower or any other Obligor is a party thereto or
by which Borrower or any other Obligor is bound; (e) all representations and
warranties in the Loan Documents are true and correct in all material respects
on and as of the date of this Amendment, except to the extent that (i) any of
them speak to a different specific date, or (ii) the facts on which any of them
were based have been changed by transactions contemplated or permitted by the
Credit Agreement; and (f) both before and after giving effect to this Amendment,
no Potential Default or Default exists.

    5.  Conditions.  This Amendment shall not be effective unless and until:

(a)this Amendment has been executed by Borrower, the other Obligors,
Administrative Agent, and the Required Lenders;

(b)Borrower shall have delivered to Administrative Agent such documents
satisfactory to Administrative Agent evidencing the authorization and execution
of this Agreement, and the other documents executed and delivered in connection
herewith (collectively, the "Amendment Documents");

(c)Borrower shall have paid to Administrative Agent, for the account of the
Credit Parties as Administrative Agent shall determine, an amendment fee in an
amount equal to 0.50% of the Total Commitment on the effective date of this
Amendment ($775,000).

    6.  Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

    7.  Miscellaneous.  Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment shall be construed and its
performance enforced, under Texas law, (d) if any part of this Amendment is for
any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.

    8.  Parties.  This Amendment binds and inures to Borrower and the Credit
Parties and their respective successors and permitted assigns.

    9.  ENTIRETIES.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED BY THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS, REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THE CREDIT AGREEMENT
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

SIGNATURE PAGE TO SIXTH AMENDMENT OF
CREDIT AGREEMENT AMONG
PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,
WESTAR INDUSTRIES, INC., AS ADMINISTRATIVE AGENT
AND
THE LENDERS NAMED HEREIN

    EXECUTED on and effective as of the date first above written.

  PROTECTION ONE ALARM MONITORING, INC., a Delaware corporation, as Borrower
 
By:
 
/s/ DARIUS NEVIN   

--------------------------------------------------------------------------------

Name: Darius Nevin
Title: Executive Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

SIGNATURE PAGE TO SIXTH AMENDMENT OF
CREDIT AGREEMENT AMONG
PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,
WESTAR INDUSTRIES, INC., AS ADMINISTRATIVE AGENT,
AND
THE LENDERS NAMED HEREIN

    EXECUTED on and effective as of the date first above written.

  WESTAR INDUSTRIES, INC., as Administrative Agent and a Lender
 
By:
 
/s/ PAUL R. GEIST   

--------------------------------------------------------------------------------

Name: Paul R. Geist
Title: President

--------------------------------------------------------------------------------

    To induce the Credit Parties to enter into this Amendment, each of the
undersigned (a) consents and agrees to the Amendment Documents' execution and
delivery, (b) ratifies and confirms that all guaranties, assurances, and Liens,
if any, granted, conveyed, or assigned to the Credit Parties under the Loan
Documents are not released, diminished, impaired, reduced, or otherwise
adversely affected by the Amendment Documents and continue to guarantee, assure,
and secure the full payment and performance of all present and future
Obligations (except to the extent specifically limited by the terms of such
guaranties, assurances, or Liens), (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as the Credit Parties
may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens, and (d) waives
notice of acceptance of this consent and agreement, which consent and agreement
binds the undersigned and its successors and permitted assigns and inures to the
Credit Parties and their respective successors and permitted assigns.

    EXECUTED on and effective as of the date first above written.

  PROTECTION ONE, INC., a Delaware corporation
 
By:
 
/s/ DARIUS NEVIN   

--------------------------------------------------------------------------------

Name: Darius Nevin
Title: Executive Vice President and Chief Financial Officer
 
NETWORK MULTI-FAMILY SECURITY CORPORATION, a Delaware corporation
 
By:
 
/s/ ANTHONY D. SOMMA   

--------------------------------------------------------------------------------

Name: Anthony D. Somma
Title: Assistant Treasurer

--------------------------------------------------------------------------------



QuickLinks


SIXTH AMENDMENT OF CREDIT AGREEMENT
